                               UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF TENNESSEE
                                    NASHVILLE DIVISION

ADAMS & BOYLE, P.C., et al.,

       Plaintiffs,                                             Civil Action No. 3:15-cv-00705

vs.                                                            HON. BERNARD A. FRIEDMAN

HERBERT H. SLATERY, III, et al.,

      Defendants.
_____________________________/

                      OPINION AND ORDER GRANTING PLAINTIFFS’
                       MOTION FOR A PRELIMINARY INJUNCTION

                 This matter is presently before the Court on the motion to file a supplemental

complaint [docket entry 229] and the motion for a temporary restraining order (“TRO”) and/or

preliminary injunction [docket entry 231] filed by plaintiffs and proposed plaintiffs (collectively

“plaintiffs”). Defendants and proposed defendants (collectively “defendants”) have responded to

both motions, and plaintiffs have replied. On April 17, 2020, at 11:00 a.m., the Court held a ninety-

minute telephonic hearing with counsel for both sides, and oral argument was heard. For the

reasons stated below, the Court shall grant plaintiffs’ motion to file a supplemental complaint, and

it shall grant plaintiffs’ motion for a TRO and/or preliminary injunction to the extent plaintiffs

seek a preliminary injunction enjoining the enforcement of Tennessee Executive Order 25 (“EO-

25”) as applied to procedural abortions. 1



       1
           Procedural abortions are one type of abortion. Plaintiffs explain that

                 [t]here are two methods of abortion care available in Tennessee: medication
                 abortion or in-office procedural abortion (also referred to as “surgical
                 abortion”). Tr. Vol. 2, 57:18-22 (Young); Looney Decl. ¶ 11. For a
                 medication abortion, the patient takes mifepristone in the clinic and then,
                 24 to 48 hours later, takes misoprostol at a location of her choosing,


  Case 3:15-cv-00705 Document 244 Filed 04/17/20 Page 1 of 13 PageID #: 6136
Background

               Plaintiffs are providers of reproductive healthcare, including abortion services, in

Tennessee. Plaintiffs challenge Tennessee Senate Bill 1222, Tenn. Code Ann. § 39-15-202(a)-(h),

requiring women seeking an abortion to receive certain information beforehand in person from the

attending physician performing the abortion, or a referring physician, and to then wait at least

forty-eight hours after receiving the information before undergoing the procedure. Plaintiffs allege

that the statute’s “forty-eight-hour delay requirement” unduly burdens their patients’ right to

obtain an abortion. Plaintiffs, suing on their own behalf and also on behalf of their patients, assert

due process and equal protection claims under the Fourteenth Amendment. In September 2019,

the Court conducted a week-long bench trial in this matter.



               typically at home. Looney Decl. ¶ 11. The pregnancy is then passed in a
               process similar to miscarriage. Id.; Tr. Vol. 1, 39:15-11 (Wallett). The use
               of mifepristone in combination with misoprostol is safe and effective to
               terminate pregnancies up to 11 weeks LMP [last menstrual period] (or 77
               days). Looney Decl. ¶ 12.

               Although procedural abortion is sometimes referred to as “surgical
               abortion,” it is not what is commonly understood to be surgery, as a
               procedural abortion involves no incision or general anesthesia. Looney
               Decl. ¶ 14. In the majority of cases, a procedural abortion is performed
               using the “aspiration” technique, which involves the use of gentle suction
               to empty the uterus, typically takes about 5-10 minutes, and may at times
               involve local anesthesia or conscious sedation. Id.; Tr. Vol. 1, 40:12-20
               (Wallett); Tr. Vol. 2, 58:9-59:1 (Young). Starting at 14-16 weeks,
               physicians typically use the dilation and evacuation (“D&E”) technique,
               which requires additional skills and equipment to perform, and takes longer,
               including longer time spent by the patient in the recovery room. Looney
               Decl. ¶ 14; Tr. Vol. 1, 40:21-8 (Wallett). Starting around 18 weeks LMP,
               procedural abortion may be performed as a two-day procedure because a
               patient receives medications to dilate her cervix the day before the
               procedure itself. Looney Decl. ¶ 14. For some patients, procedural abortion
               is safer or medically indicated over medication abortion, such as for patients
               at increased risk of bleeding. Id. ¶ 13.

Pls.’ Br. in Support of Mot. for TRO and/or Prelim. Inj. at 7-8.
                                                  2

  Case 3:15-cv-00705 Document 244 Filed 04/17/20 Page 2 of 13 PageID #: 6137
               On March 23, 2020, Governor William Lee issued Tennessee Executive Order 18,

entitled “An Order to Reduce the Spread of COVID-19 by Limiting Non-Emergency Healthcare

Procedures.” This order provides in part:

               2. All hospitals and surgical outpatient facilities in the State of Tennessee
               shall not perform non-essential procedures, which includes any medical
               procedure that is not necessary to address a medical emergency or to
               preserve the health and safety of a patient, as determined by a licensed
               medical provider. . . . Medical procedures excluded from postponement
               include . . . pregnancy-related visits and procedures, including labor and
               delivery . . . .

                                                    ***

               5. This Order shall be effective and enforceable at 12:01 a.m., Central
               Daylight Time, on March 24, 2020, and shall remain in effect until 12:01
               a.m., Central Daylight Time, on April 13, 2020, at which time the
               suspension of any state laws and rules and the other provisions of this Order
               shall cease and be of no further force or effect.

               On April 8, 2020, Governor Lee issued Tennessee Executive Order 25, entitled “An

Order to Reduce the Spread of COVID-19 by Limiting Non-Emergency Healthcare Procedures.”

This order provides in part:

               2. All healthcare professionals and healthcare facilities in the State of
               Tennessee shall postpone surgical and invasive procedures that are elective
               and non-urgent. Elective and non-urgent procedures are those procedures
               that can be delayed until the expiration of this Order because they are not
               required to provide life sustaining treatment, to prevent death or risk of
               substantial impairment of a major bodily function, or to prevent rapid
               deterioration or serious adverse consequences to a patient’s physical
               condition if the surgical or invasive procedure is not performed, as
               reasonably determined by a licensed medical provider.

               3. In order to conserve personal protective equipment [(“PPE”)], healthcare
               providers and facilities in Tennessee must limit attendance to essential
               personnel in the rooms where surgeries and invasive procedures are being
               performed.

               4. Non-hospital healthcare providers impacted by this Order are requested
               and encouraged to provide necessary personal protective equipment in their
               possession and not required for the emergency care exempted in the Order,

                                                3

  Case 3:15-cv-00705 Document 244 Filed 04/17/20 Page 3 of 13 PageID #: 6138
              including, but not limited to, medical gowns, N95 masks, surgical masks,
              TYVEK suits, boot covers, gloves, and/or eye protection to the Tennessee
              Emergency Management Agency by delivering such equipment to the
              nearest open Tennessee National Guard Armory listed on the TEMA
              website (www.tn.gov/tema) between the hours of 9:00 a.m. and 2:00 p.m.

                                                   ***

              6. This Order shall take effect at 12:01 a.m., Central Daylight Time, on
              April 9, 2020, and shall remain in effect until 12:01 a.m., Central Daylight
              Time, on April 30, 2020, at which time the suspension of any state laws and
              rules and the other provisions of this Order shall cease and be of no further
              force or effect.

              7. Upon becoming effective, this Order amends and supersedes the
              provisions of Executive Order No. 18, dated March 23, 2020.

              An April 10, 2020, letter signed by defendant State of Tennessee Department of

Health Commissioner Lisa Piercey that is addressed to “Health Care Providers” states that

              [t]he intent of Executive Order 25 is to protect the health care providers,
              staff, patients, and the community from the transmission of COVID-19 and
              prevent the unnecessary use of the PPE resources that are in extremely short
              supply, especially N95 masks. Specifically, the Executive Order addresses
              the following:

                  •   Helps ensure that PPE is preserved, and community spread through
                      close medical interaction is limited during the upcoming weeks in
                      which cases/hospitalizations are expected to increase;

                  •   Expands Executive Order 18 to more specifically cover all
                      procedures that are elective and non-urgent and can be delayed until
                      after the Order without risking serious adverse consequences to a
                      patient; and

                  •   Limits attendance at surgeries and invasive procedures to essential
                      personnel to preserve PPE to the greatest extent possible[.]

Pls.’ Mot. to File Suppl. Compl. Ex. B. The letter advises that the “failure to comply [with EO-

25] is a Class A misdemeanor and may result in possible disciplinary action by your respective

board.” Id.

              On April 13, 2020, plaintiffs filed a motion to file a supplemental complaint and a

                                               4

  Case 3:15-cv-00705 Document 244 Filed 04/17/20 Page 4 of 13 PageID #: 6139
motion for a TRO and/or preliminary injunction [docket entries 229 and 231]. As noted above, on

April 17, 2020, the Court held a ninety-minute telephonic hearing on these motions in which both

sides presented extensive oral argument.

Motion to File a Supplemental Complaint

               Plaintiffs seek leave to file a supplemental complaint, a copy of which is attached

to their motion as Exhibit 1, pursuant to Fed. R. Civ. P. 15(d). The proposed supplemental

complaint alleges that EO-25, as applied to procedural abortions, violates plaintiffs’ patients’

substantive due process rights under the Fourteenth Amendment.                Plaintiffs assert this

constitutional challenge on their own behalf and on behalf of their patients. 2 The proposed

supplemental complaint names two new plaintiffs – Knoxville Center for Reproductive Health and

Dr. Kimberly Looney (Chief Medical Officer of plaintiff Planned Parenthood of Tennessee and

North Mississippi) – and two new defendants – Governor Lee and Dr. Rene Saunders (Chair of

the Board of Licensing Health Care Facilities). Plaintiffs indicate that one of the proposed

plaintiffs “previously appeared as a plaintiff in the action” and that the proposed defendants “will

be represented by the same counsel as the other Defendants and share substantially the same

interests in this matter as the other Defendants.” Pls.’ Br. in Support of Mot. to File Suppl. Compl.

at 9; Pls.’ Reply in Support of Mot. to File Suppl. Compl. at 5.

               Fed. R. Civ. P. 15(d) provides in relevant part: “On motion and reasonable notice,

the court may, on just terms, permit a party to serve a supplemental pleading setting out any

transaction, occurrence, or event that happened after the date of the pleading to be supplemented.”




       2
         “In [third-party standing] cases, the Supreme Court [has] held that abortion providers
have standing to bring due process challenges on behalf of their patients.” Planned Parenthood
of Greater Ohio v. Hodges, 917 F.3d 908, 914 (6th Cir. 2019) (citing Singleton v. Wulff, 428 U.S.
106, 118 (1976) (plurality); Diamond v. Charles, 476 U.S. 54, 65-66 (1986)).
                                                 5

  Case 3:15-cv-00705 Document 244 Filed 04/17/20 Page 5 of 13 PageID #: 6140
“A supplemental pleading may include new facts, new claims, new defenses, and new parties.”

Brian A. v. Bredesen, No. 3:00-0445, 2009 WL 4730352, at *2 (M.D. Tenn. Dec. 4, 2009) (citing

Stewart v. Shelby Tissue, Inc., 189 F.R.D. 357, 361 (W.D. Tenn. 1999)). “Generally, [a motion to

supplement under Rule 15(d)] can be brought at any time the action is before the trial court.” Id.

at *1 (citing Stewart, 189 F.R.D. at 362). “The granting of a motion to file a supplemental pleading

is within the discretion of the trial court and, as a general rule, applications for leave to file a

supplemental pleading are normally granted.” Id. (Stewart, 189 F.R.D. at 362); see also Bostic v.

Biggs, No. 3:14-1068, 2016 WL 4177094, at *1 (M.D. Tenn. Aug. 8, 2016) (“[T]he granting or

refusing of leave to file a supplemental pleading rests in the discretion of the trial court.” (citing

Schuckman v. Rubenstein, 164 F.2d 952 (6th Cir. 1947))), R&R adopted, No. 3:14-CV-01068,

2016 WL 8730550 (M.D. Tenn. Sept. 9, 2016).

               The Court finds that allowing plaintiffs to file a supplemental complaint will

promote judicial economy.       The Court is familiar with the subject matter of the proposed

supplemental complaint from having presided over the September 2019 trial. The second amended

complaint and the proposed supplemental complaint contain overlapping factual and legal issues,

and they involve overlapping parties and counsel.          The Court has considered defendants’

arguments with respect to prejudice and finds them unpersuasive. A supplemental complaint will

not prejudice defendants, who have been given notice and have had an opportunity to respond, and

the gains in terms of judicial economy outweigh any possible prejudice to them. Therefore, the

Court shall grant plaintiffs’ motion to file a supplemental complaint.

Motion for a Temporary Restraining Order and/or Preliminary Injunction

               Plaintiffs seek the issuance of a TRO and/or preliminary injunction pursuant to Fed.

R. Civ. P. 65(b) to enjoin the enforcement of EO-25 insofar as that order prohibits all procedural



                                                  6

  Case 3:15-cv-00705 Document 244 Filed 04/17/20 Page 6 of 13 PageID #: 6141
abortions except those necessary “to provide life sustaining treatment, to prevent death or risk of

substantial impairment of a major bodily function, or to prevent rapid deterioration or serious

adverse consequences to a patient’s physical condition if the surgical or invasive procedure is not

performed, as reasonably determined by a licensed medical provider.” EO-25 ¶ 2.

               As this Court has noted, a preliminary injunction is “extraordinary relief.” I Love

Juice Bar Franchising, LLC v. ILJB Charlotte Juice, LLC, No. 3:19-CV-00981, 2019 WL

6050283, at *3 (M.D. Tenn. Nov. 15, 2019) (citing Detroit Newspaper Publishers Ass’n v. Detroit

Typographical Union No. 18, Int’l Typographical Union, 471 F.2d 872, 876 (6th Cir. 1972)). In

determining whether to issue a TRO or a preliminary injunction the Court must weigh the

following factors: “(1) whether the movant has a strong likelihood of success on the merits; (2)

whether the movant would suffer irreparable injury absent the injunction; (3) whether the

injunction would cause substantial harm to others; and (4) whether the public interest would be

served by the issuance of an injunction.” Hall v. Edgewood Partners Ins. Ctr., Inc., 878 F.3d 524,

527 (6th Cir. 2017) (internal citations omitted). These “are factors to be balanced, not prerequisites

that must be met,” and “[n]o single factor will be determinative as to the appropriateness of

equitable relief.” Six Clinics Holding Corp., II v. Cafcomp Sys., Inc., 119 F.3d 393, 400 (6th Cir.

1997) (citing Washington v. Reno, 35 F.3d 1093, 1099 (6th Cir. 1994), and In re DeLorean Motor

Co., 755 F.2d 1223, 1229 (6th Cir. 1985)). However, “[w]hen a party seeks a preliminary

injunction on the basis of a potential constitutional violation, ‘the likelihood of success on the

merits often will be the determinative factor.’” Obama for Am. v. Husted, 697 F.3d 423, 436 (6th

Cir. 2012) (quoting Jones v. Caruso, 569 F.3d 258, 265 (6th Cir. 2009)).

               Having read all of the parties’ written submissions and considered all of their

arguments carefully, and being mindful of the fact that such relief is extraordinary, the Court finds



                                                  7

  Case 3:15-cv-00705 Document 244 Filed 04/17/20 Page 7 of 13 PageID #: 6142
that all four factors weigh in favor of granting a preliminary injunction. 3 As to plaintiffs’

likelihood of success on the merits of their constitutional challenge to EO-25,

               [t]he fundamental right to privacy contained in the Due Process Clause of
               the Fourteenth Amendment includes the right to choose to have an abortion,
               subject to certain limitations. See Roe v. Wade, 410 U.S. 113, 153, 93 S.Ct.
               705, 35 L.Ed.2d 147 (1973); Planned Parenthood of Southeastern Pa. v.
               Casey, 505 U.S. 833, 869, 112 S.Ct. 2791, 120 L.Ed.2d 674 (1992). Casey
               confirmed that a woman has the right to choose to have an abortion prior to
               viability and to obtain an abortion without “undue interference from the
               State.” 505 U.S. at 846, 112 S.Ct. 2791.

Women’s Med. Prof’l Corp. v. Baird, 438 F.3d 595, 602 (6th Cir. 2006). A state regulation is

constitutionally invalid if it places an “undue burden” on a woman’s right to decide to have an

abortion. Whole Woman’s Health v. Hellerstedt, 136 S. Ct. 2292, 2299 (2016) (citing Casey, 505

U.S. at 878). An undue burden exists if the “state regulation has the purpose or effect of placing

a substantial obstacle in the path of a woman seeking an abortion of a nonviable fetus.” Casey,

505 U.S. at 877.

               In the present case, plaintiffs have shown that they are likely to succeed on the

merits of their claim because the enforcement of EO-25 creates an undue burden on the right of

women in Tennessee to choose to have a pre-viability abortion. EO-25 has caused plaintiffs to

cancel all procedural abortions to avoid risking criminal and other penalties. Looney Decl. ¶¶ 5,

43; Terrell Decl. ¶¶ 36-37; Rovetti Decl. ¶¶ 5, 14. As a result, since EO-25 took effect on April 9,

procedural abortions have been unavailable in Tennessee for women who are more than eleven



       3
         The Court notes that the same issue has been decided by five other courts, all of which
issued a TRO in those cases at plaintiffs’ request. See Robinson v. Marshall, No. 2:19-cv-00365
(M.D. Ala. Mar. 30, 2020); Preterm-Cleveland v. Att’y Gen. of Ohio, No. 1:19-cv-00360 (S.D.
Ohio Mar. 30, 2020); Planned Parenthood Ctr. for Choice v. Abbott, No. A-20-CV-323-LY, 2020
WL 1815587 (W.D. Tex. Apr. 9, 2020); S. Wind Women’s Ctr. LLC v. Stitt, No. CIV-20-277-G,
2020 WL 1677094 (W.D. Okla. Apr. 6, 2020), appeal dismissed, No. 20-6045, 2020 WL 1860683
(10th Cir. Apr. 13, 2020); Little Rock Family Planning Servs. v. Rutledge, No. 4:19-cv-00449-
KGB (E.D. Ark. Apr. 14, 2020).
                                                 8

  Case 3:15-cv-00705 Document 244 Filed 04/17/20 Page 8 of 13 PageID #: 6143
weeks pregnant, as measured from the first day of their last menstrual period (“LMP”), 4 and for

women of any gestational age for whom a medication abortion is contraindicated. 5 Procedural

abortions made up approximately fifty to sixty percent of the abortions that plaintiffs performed

in 2019 and/or 2020. Looney Decl. ¶¶ 16-17 (2,390 procedural abortions out of 4,742 abortions

performed in 2019; 917 procedural abortions out of 1,700 abortions performed in January to March

2020); Terrell Decl. ¶ 10 (1,654 procedural abortions out of 2,792 abortions performed in 2019);

Rovetti ¶ 15 (827 procedural abortions out of 1,366 abortions performed in 2019). EO-25 currently

expires on April 30, but plaintiffs have provided evidence that the order is likely to be renewed or

extended beyond that date. Pls.’ Br. in Support of Mot. for TRO and/or Prelim. Inj. at 4 n.5, 11,

23-24; Looney Decl. ¶ 58; Terrell Decl. ¶¶ 15, 45; Rovetti Decl. ¶¶ 21-22; Pls.’ Reply in Support

of Mot. for TRO and/or Prelim. Inj. at 1. Defendants do not dispute the likelihood of a renewal or

extension of EO-25, and they acknowledge that Tennessee’s COVID-19 infections “have not yet

reached their peak.” Defs.’ Resp. to Mot. for TRO and/or Prelim. Inj. at 8, 21. Therefore, the

Court finds that, for purposes of seeking a preliminary injunction, plaintiffs have shown that EO-

25 “plac[es] a substantial obstacle in the path of a woman seeking an abortion of a nonviable fetus.”

Casey, 505 U.S. at 877.

               Plaintiffs have also shown that they would suffer irreparable harm if defendants are

not enjoined from enforcing EO-25 as it relates to procedural abortions. Plaintiffs argue that EO-

25, as applied to procedural abortions, “prevents Tennessee patients from exercising their



       4
         Medication abortions are available in Tennessee through eleven weeks, zero days LMP.
Looney Decl. ¶¶ 2, 15; Terrell Decl. ¶ 9. “After 11 weeks, 0 days LMP, patients will generally
need a procedural abortion.” Looney Decl. ¶ 13.
       5
         “[S]ome patients with pregnancies less than 11 weeks, 0 days LMP will have a procedural
abortion for various reasons, including because of an underlying medical condition, such as an
increased risk of bleeding, that makes this the safer option.” Looney Decl. ¶ 13 (footnote omitted).
                                                 9

  Case 3:15-cv-00705 Document 244 Filed 04/17/20 Page 9 of 13 PageID #: 6144
fundamental constitutional right to terminate a pregnancy” guaranteed by the Fourteenth

Amendment. Pls.’ Br. in Support of Mot. for TRO and/or Prelim. Inj. at 30. Plaintiffs also argue

that “[f]orcing patients to forgo abortion care and remain pregnant against their will inflicts serious

physical, emotional, and psychological consequences that alone constitute irreparable harm.” Id.

at 31. “Courts have . . . held that a plaintiff can demonstrate that a denial of an injunction will

cause irreparable harm if the claim is based upon a violation of the plaintiff’s constitutional rights.”

Overstreet v. Lexington-Fayette Urban Cty. Gov’t, 305 F.3d 566, 578 (6th Cir. 2002) (citing

Connection Distrib. Co. v. Reno, 154 F.3d 281, 288 (6th Cir. 1998); Covino v. Patrissi, 967 F.2d

73, 77 (2d Cir. 1992); McDonell v. Hunter, 746 F.2d 785, 787 (8th Cir. 1984)). “[T]o establish

irreparable harm based upon the denial of a constitutional right, the plaintiff must first show a

substantial likelihood of success on the underlying constitutional claim.” Bokhari v. Metro. Gov’t

of Nashville & Davidson Cty., No. 3:11-00088, 2012 WL 1165907, at *8 (M.D. Tenn. Apr. 9,

2012) (citing Overstreet, 305 F.3d at 578). As noted above, plaintiffs have made this required

showing of success on their substantive due process claim. Moreover, abortion is a time-sensitive

procedure. See Looney Decl. ¶¶ 20, 43. Delaying a woman’s access to abortion even by a matter

of days can result in her having to undergo a lengthier and more complex procedure that involves

progressively greater health risks, see id.; Rovetti Decl. ¶ 22, or can result in her losing the right

to obtain an abortion altogether. Therefore, plaintiffs have demonstrated that enforcement of EO-

25 causes them irreparable harm.

               In terms of balancing the harm to others, plaintiffs argue convincingly that the

irreparable harm they would suffer without injunctive relief, which includes violation of their

constitutional rights, “vastly outweigh[s]” any “temporary reduction of PPE” resulting from the

enforcement of EO-25. Pls.’ Br. in Support of Mot. for TRO and/or Prelim. Inj. at 32. Plaintiffs



                                                  10

 Case 3:15-cv-00705 Document 244 Filed 04/17/20 Page 10 of 13 PageID #: 6145
claim that injunctive relief “will simply preserve ‘the status quo that has been in place for more

than 40 years since Roe was decided, and some 25 years since Casey followed.’” Id. (quoting

Preterm-Cleveland v. Yost, 394 F. Supp. 3d 796, 803 (S.D. Ohio 2019)). Defendants argue that

granting the requested relief would “irreparably harm Tennessee’s authority to protect the safety

and health of its citizens” and that it would “also harm the public by hindering the State’s otherwise

comprehensive efforts to respond to the COVID-19 pandemic.” Defs.’ Resp. to Mot. for TRO

and/or Prelim. Inj. at 21. But plaintiffs have provided evidence, which the Court accepts as

accurate, that they have implemented sanitation procedures, as well as procedures to minimize the

use of PPE, that they do not use N95 masks or other hospital resources needed to respond to

COVID-19, and that a procedural abortion uses less PPE and involves significantly less patient

interaction than carrying a pregnancy to term and giving birth. In addition, plaintiffs state that

women may travel out-of-state to obtain an abortion while EO-25 is in effect, risking infection of

COVID-19 and transmission to others when they return to Tennessee. See Rovetti Decl. ¶ 17

(stating that four patients with appointments on the day EO-25 went into effect were referred to an

abortion clinic in Atlanta because the patients were not eligible for medication abortion care).

While the stated goal of EO-25 to preserve PPE is unquestionably laudable, defendants have

presented no evidence that any appreciable amount of PPE would actually be preserved if EO-25

is applied to procedural abortions. Plaintiffs, on the other hand, offered convincing evidence

demonstrating the contrary. The balancing of harms therefore favors plaintiffs.

               The fourth factor the Court must consider in deciding whether to issue a preliminary

injunction also favors plaintiffs because “it is always in the public interest to prevent violation of

a party’s constitutional rights.” Thomas v. Schroer, 116 F. Supp. 3d 869, 879 (W.D. Tenn. 2015)

(citing Deja Vu of Nashville, Inc. v. Metro. Gov’t of Nashville & Davidson Cty., Tenn., 274 F.3d



                                                 11

 Case 3:15-cv-00705 Document 244 Filed 04/17/20 Page 11 of 13 PageID #: 6146
377, 400 (6th Cir. 2001)); see also Dodds v. U.S. Dep’t of Educ., 845 F.3d 217, 222 (6th Cir. 2016)

(stating that protection of constitutional rights “is always in the public interest”).

                In seeking injunctive relief, plaintiffs ask that the Court waive the bond requirement

of Fed. R. Civ. P. 65(c). Defendants do not oppose this request. Rule 65(c) states that “[t]he court

may issue a preliminary injunction . . . only if the movant gives security in an amount that the court

considers proper to pay the costs and damages sustained by any party found to have been

wrongfully enjoined or restrained.” However, “the rule in our circuit has long been that the district

court possesses discretion over whether to require the posting of security,” Moltan Co. v. Eagle-

Picher Indus., Inc., 55 F.3d 1171, 1176 (6th Cir. 1995) (internal citation omitted), and “a court has

no mandatory duty to impose a bond as a condition for issuance of injunctive relief.” Stooksbury

v. Ross, No. 3:09-CV-498, 2012 WL 12841901, at *6 (E.D. Tenn. Aug. 1, 2012) (citing NACCO

Materials Handling Grp., Inc. v. Toyota Materials Handling USA, Inc., 246 F. App’x 929, 952

(6th Cir. 2007)). “When determining whether to require the party seeking an injunction to give

security, courts have considered factors such as the strength of the movant’s case and whether a

strong public interest is present.” I Love Juice Bar Franchising, LLC, 2019 WL 6050283, at *14

(citing Moltan Co., 55 F.3d at 1176). In light of these factors, the Court declines to impose a bond

requirement in this case.



Conclusion

                Accordingly,



                IT IS ORDERED that plaintiffs’ motion to file a supplemental complaint is granted.

Within seven days of the date of this order, plaintiffs shall file a version of the supplemental



                                                  12

 Case 3:15-cv-00705 Document 244 Filed 04/17/20 Page 12 of 13 PageID #: 6147
complaint that is identical to the one attached to plaintiffs’ motion as Exhibit 1.



               IT IS FURTHER ORDERED that plaintiffs’ motion for a TRO and/or preliminary

injunction is granted to the following extent: Defendants are hereby immediately enjoined from

enforcing EO-25 as applied to procedural abortions.




                                             s/Bernard A. Friedman
                                             BERNARD A. FRIEDMAN
                                             SENIOR UNITED STATES DISTRICT JUDGE
                                             SITTING BY SPECIAL DESIGNATION
Dated: April 17, 2020
       Detroit, Michigan




                                                 13

 Case 3:15-cv-00705 Document 244 Filed 04/17/20 Page 13 of 13 PageID #: 6148
